10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

THE HONORABLE .lAl\/iES L. ROBART

lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
uNiTED STATi-:S OF AME;RiCA__ NO_ CR]S_@O|@__,LR
Plaintiff,
V' PPRQPQSEBJ-ORDER GRANTING
HANY vELETANLiC, MOT'ON TO SEAL
Dei`endant.

 

 

 

 

'I`HE COURT having received and reviewed the Motion to Seal Motion to
Suppress, and based en ali ofthe other records and files in this matter, and good cause
appearing

lT IS HEREBY ORDERED that the Motion to Seal the Motion to Suppress iS

GRANTED. The i\/lotion to Suppress Shali be maintained under Seal.

la
DATEDrhiS §§ day@i‘ianuary,zoia

  

` /`ill i » z
HONORAB;_,E JAMES L. ROBART
UNITED STEATES DlSTRICT .IUDGE

4
l
l
i

PROPOSED ORDER GRANT[NG LAW OFFlCES OF .IOHAl HENRY BROWNE P 5_
MO”HON TO SEAL (CR ]3_] 32 RAJ} RU| SE{_"()NDAVENUE,SU|'I`E 800
` SEATFLE_ W.\si+iNGTON 98104

(206) 388_0?7? - FA)<: (206) 388-0780

 

